Van Brunt, P. J.,
(concurring.) I concur in the result of this opinion, but I think there is an additional ground why the judgment should be reversed. It is apparent that the confession of these judgments was part of the fraudulent scheme of the judgment debtors, by which they, by means of another fraudulent judgment and a fraudulent assignment, sought to defraud their creditors. It is true that the judgment creditors w-ere not privy to this fraud, but that does not validate their judgment, because, if a judgment is suffered in pursuance of a fraudulent intent of the debtor, the judgment is void# irrespective of the intent of the creditor.
Daniels, J., concurs.